Case: 19-50235      Document: 00515249064         Page: 1    Date Filed: 12/26/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit


                                    No. 19-50235                            FILED
                                                                    December 26, 2019
                                  Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk
JESUS ANAYA,

                                                 Petitioner-Appellant

v.

SCOTT NICKLIN, Warden, FSL-LA TUNA,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 3:18-CV-13


Before BENAVIDES, GRAVES, and HO, Circuit Judges.
PER CURIAM: *
       Jesus Anaya, federal prisoner # 57713-198, appeals the district court’s
grant of summary judgment and dismissal with prejudice of his 28 U.S.C.
§ 2241 petition challenging his prison disciplinary conviction for possession of
narcotics. The disciplinary conviction resulted in a loss of 41 days of good time
and other sanctions. Anaya argues that his due process rights were violated
because the prison incident report was fraudulently altered to indicate that


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50235     Document: 00515249064     Page: 2   Date Filed: 12/26/2019


                                  No. 19-50235

narcotics were found in his locker and because the substance found in the
locker was never sent to a lab for clarification of field test results. He has
abandoned his remaining claims. See Yohey v. Collins, 985 F.2d 222, 224-25
(5th Cir. 1993); Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d
744, 748 (5th Cir. 1987).
      We review the district court’s factual findings for clear error and its
conclusions of law de novo. Henson v. U.S. Bureau of Prisons, 213 F.3d 897,
898 (5th Cir. 2000). We review a district court’s ruling on summary judgment
de novo, employing the same standard used by the district court. McFaul v.
Valenzuela, 684 F.3d 564, 571 (5th Cir. 2012).
      To the extent Anaya is challenging the district court’s determination that
the evidence was sufficient to support his disciplinary conviction, “prison
disciplinary proceedings will be overturned only where there is no evidence
whatsoever to support the decision of the prison officials.” Reeves v. Pettcox,
19 F.3d 1060, 1062 (5th Cir. 1994). As noted by the district court, there was
“some evidence” to support the disciplinary hearing officer’s finding, including
the revised incident report which indicated that locker 133 was assigned to
Anaya; that the locker contained an unknown brown substance, Anaya’s
personal belongings, and Anaya’s identification card; and that the unknown
substance tested positive for amphetamines, codeine, and morphine. While
Anaya asserts that the revised incident report falsely identified the locker
where the substance was found and that the field test results were
inconsistent, he offers no evidence to support his conclusory allegations. See
Ross v. Estelle, 694 F.2d 1008, 1011–12 (5th Cir. 1983). Moreover, while a type-
printed name does not accompany the reporting officer’s signature on the
revised incident report, this fact does not lead to the conclusion that the locker
location noted in the revised report was falsified or that there was no evidence



                                        2
    Case: 19-50235    Document: 00515249064     Page: 3   Date Filed: 12/26/2019


                                 No. 19-50235

at all to support the finding of guilt. See Reeves, 19 F.3d at 1062. The district
court’s judgment is AFFIRMED.




                                       3